RENDERED: OCTOBER 9, 2020; 10:00 A.M.
                   NOT TO BE PUBLISHED

            Commonwealth of Kentucky
                   Court of Appeals

                     NO. 2019-CA-0390-MR


LINDA K. FRIEDMAN, PhD; RHONDA L.
FRIEDMAN; AND JILL A. FRIEDMAN                       APPELLANTS



          APPEAL FROM JEFFERSON CIRCUIT COURT
v.     HONORABLE JUDITH MCDONALD-BURKMAN, JUDGE
                  ACTION NO. 18-CI-004703



PNC BANK, N.A., IN ITS CAPACITY AS TRUSTEE
U/A OF THE ROSE FRIEDMAN 2004 GRANTOR
ANNUITY TRUST DATED DECEMBER 7, 2004;
WAYNE FRIEDMAN, INDIVIDUALLY AND AS
CO-TRUSTEE OF THE MARVIN FRIEDMAN
REVOCABLE TRUST; AND ROSE FRIEDMAN,
ONLY AS CO-TRUSTEE OF THE MARVIN FRIEDMAN
REVOCABLE TRUST                                       APPELLEES



                           OPINION
                          AFFIRMING

                         ** ** ** ** **

BEFORE: ACREE, CALDWELL, AND K. THOMPSON, JUDGES.
ACREE, JUDGE: Appellants appeal the Jefferson Circuit Court’s February 6,

2019 Opinion and Order dismissing their action for failure to state a claim.

Finding no error, we affirm.

                                 BACKGROUND

             This matter arises from the distribution of Marvin Friedman’s estate.

His three daughters, Linda, Rhonda, and Jill Friedman (Appellants) filed an action

against: (1) their brother, Wayne Friedman; (2) Marvin’s wife, Rose Friedman;

and (3) the trustee, PNC Bank, (collectively, Appellees) seeking a declaration of

rights to certain assets under a grantor retained annuity trust agreement (GRAT)

for the benefit of Marvin. Marvin’s estate was complex due to multiple codicils

and trusts, making the facts of this case convoluted. We lay out those facts below.

             Marvin executed a trust agreement called Marvin’s Revocable Trust

Agreement and his last will and testament on December 2, 2004. In this will,

Marvin failed to include a power of appointment regarding the trust agreement.

However, the trust agreement contained a clause that gave a testamentary special

power of appointment to Marvin, so he could determine the distribution between

Rose and his children. A few days later, on December 7, Rose funded a GRAT

that would benefit her for two years and then be transferred to the trust agreement.

             Two years later, Marvin executed his first codicil. In this codicil, he

made additions and deletions to his will. Section 2.3 was added to the will, giving


                                         -2-
him a special testamentary power of appointment over the GRAT and directing all

assets to be added to the trust agreement.

             The second codicil was executed on March 18, 2010. In it, Marvin

deleted Section 2.2 of his will, which discussed the distribution of his personal

property, and substituted language to include a provision that would come into play

should Rose predecease him.

             On December 21, 2012, Marvin executed a third codicil, which is at

the heart of this dispute. In this codicil, Marvin added a new Section 2.3 which has

language completely different from the original Section 2.3 added in the first

codicil pertaining to his power of appointment. This new Section 2.3 discussed

Marvin’s wishes concerning a burial plot and made no reference to his power of

appointment.

             Marvin died on October 13, 2016. At that point, Appellants believed

the third codicil revoked the previous Section 2.3 and replaced it with the language

regarding his burial wishes. Therefore, Appellants argued the power of

appointment was revoked and the trust should be immediately distributed among

Appellants and Rose. Appellees argue to the contrary. They believe the burial plot

was an addition to Section 2.3 and did not revoke the power of appointment.

Resolution of this dispute decides if the funds are distributed pursuant to the

GRAT, which would be immediately disbursed among the children, or pursuant to


                                         -3-
the trust agreement, which would be distributed in 2032 to Marvin’s great-

grandchildren.

                The circuit court ultimately decided that Marvin did not intend to

eradicate his power of appointment by including burial instructions. It found the

third codicil contained no revocation clause and was not inconsistent with the prior

codicil. Therefore, the circuit court granted Appellees’ motion to dismiss for

failure to state a claim upon which relief can be granted. This appeal followed.

                                STANDARD OF REVIEW

                A trial court should not grant a motion to dismiss under CR1 12.02(f),

unless “it appears the pleading party would not be entitled to relief under any set of

facts which could be proved . . . . This exacting standard of review eliminates any

need by the trial court to make findings of fact; rather, the question is purely a

matter of law.” Brown-Forman Corp. v. Miller, 528 S.W.3d 886, 889 (Ky. 2017)

(citations and internal quotation marks omitted). Because the decision whether to

dismiss a petition under this rule involves a question of law, this Court reviews this

case de novo. James v. Wilson, 95 S.W.3d 875, 883-84 (Ky. App. 2002).




1
    Kentucky Rules of Civil Procedure.

                                           -4-
                                           ANALYSIS

               We conclude the circuit court correctly interpreted the law and

committed no error. 2 Therefore, we affirm its ruling and adopt its conclusions.

                It is well-settled that “a will and codicil are to be regarded as a single

and entire instrument for the purpose of determining the testamentary intention and

disposition of the testator[.]” Fidelity & Columbia Trust Co. v. Vivian, 294 Ky.
390, 171 S.W.2d 987, 988 (1943) (quoting 28 R.C.L. 199, section 157). “Both

instruments together will be construed as if they had been executed at the time of

the making of the codicil.” Id. (citation omitted). “A revocation by a codicil of a

gift in the will extends only so far as the will is inconsistent with the codicil, and a

gift once made by will is not to be cut down by a subsequent codicil unless the

intention of the testator to that effect appears clearly or by necessary implication.”
Id. (citation omitted). Additionally, “[a] revocation by codicil occurs only by

express words or necessary implications.” Stivers v. Mitchell, 314 S.W.2d 569,

571 (Ky. 1958) (citation omitted).




2
  Appellants argue the court made a judicial error in its findings. They believe the circuit court
thought the GRAT was automatically set up to transfer to the trust agreement. If this was a
misunderstanding, in fact, it does not warrant reversal. We conclude the GRAT was to terminate
after two years. According to Section 2.1(e), “upon the expiration of two (2) years after the date
of this Trust Agreement, or Settlor’s death, whichever shall first occur, this trust shall end and be
distributed as hereinafter provided in Paragraph 2.2.” After the two years, Marvin amended his
will to direct his assets to the trust agreement. Any judicial error that may have occurred is
irrelevant to this review.

                                                -5-
               We agree with the circuit court that application of well-settled law to

the facts of this case leads to the conclusion that Marvin did not intend to substitute

the language in Section 2.3 pertaining to the power of appointment with language

regarding his funeral arrangements. He did not expressly revoke the previous

Section 2.3. He merely added to the section. Beyond using the same section

number, there is nothing in the second Section 2.3 that is inconsistent with the first

Section 2.3.

               By his proper use of codicils in other contexts, Marvin demonstrated

he knew how to cause a new codicil to affect or supplant a previous provision of

the will or codicil. For example, he amended Section 5.1 Item V in its entirety and

deleted entire sections as he did in past codicils. By using the language “it is

hereby added,” instead of “it is hereby amended” or “it is hereby deleted and

substituted,” he clearly articulated his intention to add to Section 2.3. Because we

are affirming the circuit court’s ruling, arguments regarding Appellants’ breach of

fiduciary duty claims against PNC Bank are moot.

                                    CONCLUSION

               For the foregoing reasons, we affirm the Jefferson Circuit Court’s

February 6, 2019 Opinion and Order dismissing Appellants’ claim.



               ALL CONCUR.


                                           -6-
BRIEFS FOR APPELLANTS:       BRIEF FOR APPELLEE WAYNE
                             FRIEDMAN, INDIVIDUALLY AND
Casey L. Hinkle              AS CO-TRUSTEE OF THE MARVIN
Louisville, Kentucky         FRIEDMAN REVOCABLE TRUST;
                             AND ROSE FRIEDMAN, ONLY AS
James C. Worthington, Sr.    CO-TRUSTEE OF THE MARVIN
Louisville, Kentucky         FRIEDMAN REVOCABLE TRUST:

                             John D. Cox
                             Petersen S. Thomas
                             Louisville, Kentucky

                             BRIEF FOR APPELLEE PNC
                             BANK, N.A., IN ITS CAPACITY AS
                             TRUSTEE U/A OF THE ROSE
                             FRIEDMAN 2004 GRANTOR
                             ANNUITY TRUST DATED
                             DECEMBER 7, 2004:

                             Wayne F. Wilson
                             J. Tanner Watkins
                             Young-Eun Park
                             Louisville, Kentucky




                            -7-